Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 12
b.	Pending: 1-16 and 22
Claims 1, 5 and 7-16 have been amended. Claims 17-21 have been cancelled. Claim 22 has been added.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10629271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
New information disclosure statement (IDS) is submitted on 4/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“apply the fourth voltage level to the interface wordlines of the interface memory cells of the memory cell string; transition at least one of the one or more second voltage levels to the fourth voltage level; and apply the fourth voltage level to the other wordlines of the memory cell string to reduce electron concentration in a channel of at least one memory cell during a subsequent program operation” and minor variations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/18/2021